                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA                            4:13-CV-40053-KES

                   Plaintiff,
                                               ORDER DENYING MOTION
      vs.                                    FOR COMPASSIONATE RELEASE

RANDAL KENT HANSEN

                   Defendant.


      Defendant, Randal Kent Hansen, moves for a sentence reduction under

18 U.S.C. § 3583(c)(1)(A). Docket 105. The United States opposes the motion.

Docket 110. For the following reasons, the court denies Hansen’s motion.

                                 BACKGROUND

      In 2014, Hansen was found guilty after a jury trial of 29 counts of wire

and mail fraud and conspiracy to commit wire or mail fraud. Docket 54. He

was sentenced on May 21, 2014, to 108 months of imprisonment, 3 years of

supervised release, and restitution in the amount of $17,514,258.89. Docket

77. Hansen has now filed a motion for compassionate release based on the

recently enacted First Step Act (FSA). Docket 105. The FSA permits defendants

to move a sentencing court for modification of sentence after the defendant has

fully exhausted all administrative rights. 18 U.S.C. § 3582(c)(1)(A). Both parties

agree that Hansen has exhausted all administrative rights.
                                      ANALYSIS

I.    Compassionate Release under FSA

      In 2018, Congress passed the FSA. Pub. L. No. 115-391, 132 Stat. 5194

(2018). In pertinent part, the FSA amends 18 U.S.C. § 3582(c)(1)(A) to permit

inmates in specified circumstances to file motions in the court where they were

convicted seeking compassionate release. Compassionate release provides a

narrow path for defendants in “extraordinary and compelling reasons” to leave

prison early. 18 U.S.C. § 3582(c)(1)(A)(i). Such a sentence must comply with the

18 U.S.C. § 3553(a) sentencing factors and “applicable policy statements issued

by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing

Commission’s policy statement, which was adopted before the FSA, requires

both “extraordinary and compelling reasons” and that “the defendant is not a

danger to the safety of any other person or to the community 1, as provided in

18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13.

      Congress did not define what constitutes “extraordinary and compelling,”

but did state that “[r]ehabilitation of the defendant alone” is not sufficient. 28

U.S.C. § 994(t). Rather, the Sentencing Commission was directed to promulgate

“the criteria to be applied and a list of specific” extraordinary and compelling

examples. Id. Prior to Congress passing the FSA, the Sentencing Commission

limited “extraordinary and compelling reasons” to four scenarios. U.S.S.G.

§ 1B1.13 cmt. n.1(A)-(D). After the FSA was passed, the Sentencing

Commission did not update its policy statement because the Sentencing

1The United States does not claim that Hansen is a danger to the safety of any
other person or to the community.
                                         2
Commission has not had a quorum. As a result, district courts are left to

determine whether the policy statement of the Sentencing Commission that

was in existence when the FSA was passed still applies. See United States v.

Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct. 31, 2019); United States v.

Brown, 2019 WL 4942051, at *2 (S.D. Iowa Oct. 8, 2019). It is clear that

Congress wishes to “[i]ncreas[e] the [u]se . . . of [c]ompassionate [r]elease” by

allowing district courts to grant petitions “consistent with applicable policy

statements” from the Sentencing Commission. See 132 Stat. at 5239; 18 U.S.C.

§ 3582(c)(1)(A). But the Commission has not addressed whether the policy

statement from the old regime is applicable to the new statute nor has it

adopted a new policy statement. This court need not determine whether it is

bound to apply the criteria in U.S.S.G. § 1B1.13 cmt. n.1(A)-(D) or whether it

has the discretion on its own to determine whether any extraordinary and

compelling reasons other than those delineated in the Sentencing Guidelines

warrant granting relief, because under either scenario, Hansen would not be

entitled to relief.

II.    Hansen’s Alleged “Extraordinary and Compelling” Reasons

       Hansen states that he is 71 years of age and has served over 55 percent

of his sentence. Docket 105 at 3. His medical records show a history of:

hyperlipidemia, severe depression, hypermetropia, hearing loss, adjustment

disorder, and chronic sinusitis. Docket 105-1 at 2. Additionally, he claims to

suffer from arthritis in his hands and back, deteriorating vision, allergies, and

chronic infections of both the prostrate and the sinuses. Docket 110 at 4. He


                                         3
states he has had three surgeries, two biopsies, broken teeth, and he is

starting to suffer from PTSD and short-term memory loss. Id. Hansen takes

multiple medications daily. Docket 105 at 4. He also has a 70-year old spouse

at home who has suffered a heart attack. Id.

       The Bureau of Prisons’ Medical Director, relying on Hansen’s medical

providers, concluded that Hansen’s medical conditions were well-controlled

and “he is able to ambulate without adaptive equipment and has no work

restrictions.” Docket 110-3. The Medical Director found that “Mr. Hansen does

not have any age related issues that impair his ability to function in a

correctional environment.” Id. He specifically found that Hansen’s condition is

not terminal and “[h]e is independent with his ADLs [Activities of Daily Living]

and IADLs [Instrumental Activities of Daily Living], and is not experiencing

deteriorating mental or physical health that substantially diminishes his ability

to function in a correctional facility.” Id. The Clinical Director also reviewed all

the available medical records of Hansen and reached a similar conclusion. See

Docket 110-6.

III.   Application of Standards to Hansen’s Reasons

       While Hansen describes pain and discomfort and several chronic

illnesses, none of the issues he raises are without treatment possibilities. His

issues are not nearly as severe as the health issues contemplated under the

notes to the Sentencing Guidelines, which list “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

dementia” as types of qualifying medical conditions. U.S.S.G. § 1B1.13 cmt.


                                          4
n.1(A)(i). None of Hansen’s self-reported or medically diagnosed ailments

approach this level of seriousness. Even if the Sentencing Guidelines do not

apply, the court finds that Hansen’s conditions do not rise to the level of

extraordinary and compelling reasons for early release.

       Furthermore, it appears that Hansen is able to provide self-care within

the correctional facility. See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii). There is no

evidence in the record to indicate that Hansen is unable to care for himself.

       Hansen’s brief also mentions that his wife is having medical issues.

Hansen did not attach any medical records related to her, however, and his

statements alone are not sufficient to meet his burden.

IV.    Section 3553(a) factors

       Even assuming Congress intended to expand the use of compassionate

release with the First Step Act, the 18 U.S.C. § 3553(a) factors present at

sentencing have not changed. Considering the nature and circumstances of the

offense and the history and characteristics of Hansen, the court continues to

find that a sentence of 108 months in prison is just and fair under the totality

of the circumstances. Even if a more expansive definition of “extraordinary and

compelling reasons” under the First Step Act applied, the court would deny

Hansen’s motion for a sentence reduction.

                                CONCLUSION

       Based on the foregoing, and on all the files, records and proceedings

herein, it is




                                         5
      ORDERED that Hansen’s motion for compassionate release (Docket 105)

is denied.

      Dated this 27th day of December, 2019.

                                   BY THE COURT:

                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                     6
